AO 245C (Rev. 09/19) Case
                     Amended2:15-cr-00286-RFB-VCF
                             Judgment in a Criminal Case             Document 234 Filed 09/14/20 (NOTE:
                                                                                                   PageIdentify
                                                                                                          1 ofChanges
                                                                                                                6 with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
              UNITED STATES OF AMERICA
                                                                            )
                                                                                  SECOND AMENDED
                                  v.                                        )     JUDGMENT IN A CRIMINAL CASE
                       VICTOR VAZQUEZ                                       )     Case Number: 2:15-cr-00286-RFB-VCF
                                                                            )     USM Number: 50291-048*
Date of Original Judgment:             8/18/2019                            )     TODD LEVENTHAL, CJA
                                       (Or Date of Last Amended Judgment)   )     Defendant’s Attorney

THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              One of the Criminal Information, filed 6/11/2019.
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                            Offense Ended               Count
18 U.S.C. § 4                   Misprison of Felony                                                          February 2012                 1




       The defendant is sentenced as provided in pages 2 through                 6          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s) All Remaining Counts
G                                                     ✔ are dismissed on the motion of the United States.
                                                 G is G
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                               1/13/2020
                                                                                  Date of Imposition of Judgment


                                                                                  Signature of Judge
                                                                                  RICHARD F. BOULWARE, II                       U.S. District Judge
                                                                                  Name and Title of Judge
                                                                                * 9/14/2020
                                                                                  Date
AO 245C (Rev. 09/19) Case
                      Amended 2:15-cr-00286-RFB-VCF
                               Judgment in a Criminal Case    Document 234 Filed 09/14/20 Page 2 of 6
                      Sheet 4 — Probation                                                               (NOTE: Identify Changes with Asterisks (*))
                                                                                                     Judgment—Page       2       of         6
DEFENDANT: VICTOR VAZQUEZ
CASE NUMBER: 2:15-cr-00286-RFB-VCF
                                                             PROBATION
You are hereby sentenced to probation for a term of: Five (5) years.




                                                MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
      probation and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
              G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.     ✔
       G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.     G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.     G You must participate in an approved program for domestic violence. (check if applicable)
7.     ✔ You must make restitution in accordance with 18 U.S.C. § 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
       G
8.    You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.    If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10.   You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
      fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 09/19) Case
                      Amended2:15-cr-00286-RFB-VCF
                               Judgment in a Criminal Case       Document 234 Filed 09/14/20 Page 3 of 6
                      Sheet 4A — Probation                                                                  (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page        3       of         6
DEFENDANT: VICTOR VAZQUEZ
CASE NUMBER: 2:15-cr-00286-RFB-VCF

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
      you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
      confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                Date
AO 245C (Rev. 09/19) Case
                     Amended2:15-cr-00286-RFB-VCF
                              Judgment in a Criminal Case   Document 234 Filed 09/14/20 Page 4 of 6
                     Sheet 4D — Probation                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                             Judgment—Page        4     of          6
DEFENDANT: VICTOR VAZQUEZ
CASE NUMBER: 2:15-cr-00286-RFB-VCF

                                    SPECIAL CONDITIONS OF SUPERVISION
 1. Drug Testing – You must submit to substance abuse testing to determine if you have used a prohibited substance. Testing
 shall not exceed 104 tests per year. You must not attempt to obstruct or tamper with the testing methods.

 2. Access to Financial Information – You must provide the probation officer access to any requested financial information
 and authorize the release of any financial information. The probation office will share financial information with the U.S.
 Attorney’s Office.

 3. Debt Obligations – You must not incur new credit charges, or open additional lines of credit without the approval of the
 probation officer.

 4. Employment Restriction – You must not engage in an occupation, business, or profession, or volunteer activity that would
 require or enable you to work in a telemarketing capacity without the prior approval of the probation officer.

 5. No Contact – You must not communicate, or otherwise interact, with Pierre Franco-Ramos, either directly or through
 someone else, without first obtaining the permission of the probation office.

 6. Search and Seizure – You must submit your person, property, house, residence, vehicle, papers, computers (as defined in
 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted by
 a United States Probation Officer. Failure to submit to a search may be grounds for revocation of release. You must warn any
 other occupants that the premises may be subject to searches pursuant to this condition.

 The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have violated
 a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must be conducted
 at a reasonable time and in a reasonable manner.

 7. Cooperate with Immigration and Customs Enforcement – You must continue to report to U.S. Immigration and Customs
 Enforcement and follow all their instructions and reporting requirements until any deportation proceedings are completed.

 8. Deportation Compliance – If you are ordered deported from the United States, you must remain outside the United States,
 unless legally authorized to re-enter. If you re-enter the United States, you must report to the nearest probation office within 72
 hours after you return.

 9. Continuance Confinement - You must serve a total of sixty (60) days of custody on continuance confinement to be
 completed during the first year of probation. The schedule and designated facility for intermittent confinement to be arranged
 by defense counsel and marshals’ department and submitted to the court. You must follow the rules and regulations of the
 designated facility. The schedule for confinement to be discussed and set at the status conference. The Court ORDERS Self-
 surrender date: September 14, 2020 by 2:00 PM.

 10. Curfew with Location Monitoring - You are restricted to your residence every day from ______to ______ , or as
 directed by the probation officer. You will be monitored by the form of location monitoring technology as indicated and at the
 discretion of the probation officer, for a period of 90 days, and you must follow the rules and regulations of the location
 monitoring program. You must pay the costs of the program. This condition is held in abeyance pending the status check
 with schedule to be determined.

 11. Community Service - You must complete 1,000 hours of Community Service. You must provide your schedule one
 week in advance to the probation officer. The probation officer will supervise the participation in the community service
 program by approving the program (agency, frequency or participation, etc.). You must provide written verification of
 completed hours to the probation officer.

 12. Apology Letters – You must prepare, with the assistance of defense counsel, hand-written apology letters to the victims
 and forward to the probation office. The U.S. Attorney's Office will facilitate the provision of the information to the probation
 office will provide the addresses of the victims who would like to receive the letters to the probation office.

 13. Status Conference – You must appear before this court in 30 days to review conditions of supervision. Additionally, the
 restitution schedule to be set and intermittent confinement schedule to be discussed at this hearing.
AO 245C (Rev. 09/19) Case
                     Amended2:15-cr-00286-RFB-VCF
                              Judgment in a Criminal Case        Document 234 Filed 09/14/20 Page 5 of 6
                     Sheet 5 — Criminal Monetary Penalties                                                     (NOTE: Identify Changes with Asterisks (*))
                                                                                                      Judgment — Page       5       of          6
DEFENDANT: VICTOR VAZQUEZ
CASE NUMBER: 2:15-cr-00286-RFB-VCF
                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                  Assessment           5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS           $ 100.00             $ 1,258,278.02                   $ 0.00                        $ 0.00                   $ 0.00


G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

✔ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
G
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                            Total Loss***                        Restitution Ordered                        Priority or Percentage
 See attached;                                                             * $1,258,278.02

 Restitution List
 (SEALED)




TOTALS                           $                          0.00          $               1,258,278.02


✔
G    Restitution amount ordered pursuant to plea agreement $          1,258,278.02

✔
G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     G the interest requirement is waived for        G fine         G restitution.
     G the interest requirement for the      G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Case
                     Amended2:15-cr-00286-RFB-VCF
                              Judgment in a Criminal Case      Document 234 Filed 09/14/20 Page 6 of 6
                     Sheet 6 — Schedule of Payments                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page       6     of         6
DEFENDANT: VICTOR VAZQUEZ
CASE NUMBER: 2:15-cr-00286-RFB-VCF

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                 1,258,378.02       due immediately, balance due,

          G not later than                                     , or
          ✔ in accordance with G C,
          G                                    G D,      G     E, or    ✔ F below; or
                                                                        G
B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
           Any unpaid balance shall be paid at a monthly rate of not less than 10% of any income earned during incarceration
           and/or gross income while on supervision, subject to adjustment based upon ability to pay.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
     (including defendant number)                    Total Amount                       Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
      See Amended Preliminary Order of Forfeiture attached.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
